Title: From Thomas Jefferson to Thomas Magruder, 26 February 1823
From: Jefferson, Thomas
To: Magruder, Thomas


Sir
Monto
Feb. 26. 23
I am sorry to inform you that the time of opening the Univty is still uncertain. on the 3. loans which the legislre authorised to erect the buildings, we are paying annually an interest of 10,800. D. absorbing our whole annuity to within 4,200. D. which after the necessary care of the buildings leaves little surplus. we take for granted however that the legislre will remit the whole debt. if they do it at their next session; we shall be able to open within a 12 month from that time, or from any other time the remissn may be made. it will require a 12 month to procure professors & get them into place. accept the assurance of my respectTh: J.P.S. I have no copy of your brother’s book.